DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3, the term “and” should be removed in order to be grammatically correct.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 4, the phrase “the distal end of the retaining cap” lacks proper antecedent basis since no such “distal end” has been introduced in an earlier claim; it is suggested to replace the phrase “the distal end” with the phrase “a distal end”. On lines 4-5, the phrase “the filter being configured to allow a passage of air” should be removed since this feature is already recited in claim 1.  Appropriate correction is required.
Clam 12 is objected to because of the following informalities: On line 3, a space should be inserted between the terms “affixed” and “coupling”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11, lines 1-2 recite “further comprising a filter disposed at the retaining cap”. However, claim 6 (upon which claim 11 depends) already recites “wherein the filter is disposed at the distal end of the retaining cap”. Although claim 11 appears to introduce another filter (by reciting “a filter”), only one filter is supported by the originally filed specification and drawings. Therefore, it is unclear whether claim 11 intends to require two filters both disposed at the retaining cap or if claim 11 includes a typographical error by repeating information about the filter that is already in claim 6. For the sake of examination, the latter is the interpretation applied to the claim. Accordingly, it is suggested remove the phrase “further comprising a filter disposed at the retaining cap, and” from claim 11.
Re claim 12, lines 1-2 recite “the priming device of claim 1, further comprising: an adaptor” and lines 2-3 recite “wherein the proximal end of the priming device and the adaptor distal end are configured to provide a detachably affixed coupling”. The recitation on lines 1-2 sets forth that the adaptor is a component of the priming device, but the recitation on lines 2-3 sets forth that the adaptor and the priming device are separate components. Because these phrases contradict one another, it is unclear as to whether the adaptor is a component of the priming device or another component to which the priming device is configured to attach to. For the sake of examination, the latter is the interpretation applied to the claim. Accordingly, it is suggested to amend line 1 of claim 12 to recite “A system comprising: the priming device of claim 1, and system 
Re claims 13-15, each of these claims recite the phrase “in the course of the detachably affixed coupling”. The phrase “in the course of” is intended to set forth a time period in which something takes place; however, the claimed phrase does not do so, resulting in the claimed phrase rendering it unclear as to the scope of the claims. For the sake of examination, each of claims 13-15 are interpreted as reciting “in the course of the priming device and the adaptor providing the detachable affixed coupling”. It is suggested to amend each of claims 13-15 in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinoki (WO 2014/132293). The Examiner notes that a copy of this prior art reference was provided by the Applicant with the 3/9/2021 IDS, but without an English translation; an English machine translation is provided by the Examiner with this Detailed Action.
Re claim 1, in a first embodiment, Kakinoki discloses a priming device 1 (Fig 2,3; it is noted that all reference characters refer to Fig 3 unless otherwise noted) comprising: a housing 11+12+14 having a proximal end (to the left in Fig 3) and a distal end (to the right in Fig 3), the housing defining an axial direction extending substantially from the proximal end to the distal end (the axial direction is horizontal in Fig 3); and a membrane 20 disposed at the proximal end (as seen in Fig 3), wherein the housing defines a fluid communication channel 21+11b+13 extending substantially axially from an interior surface of the membrane towards the distal end (as seen in Fig 3); and a filter 22 disposed at the distal end of the housing (as seen in Fig 3), the filter being configured to allow a passage of air (Para 29).
Re claim 1, in a second embodiment, Kakinoki discloses a priming device 1 (Fig 6,9; it is noted that all reference characters refer to Fig 9 unless otherwise noted) comprising: a housing 11+12+14+41 having a proximal end (to the left in Fig 9) and a distal end (to the right in Fig 9), the housing defining an axial direction extending substantially from the proximal end to the distal end (the axial direction is horizontal in Fig 9); and a membrane 50 disposed at the proximal end (as seen in Fig 9), wherein the housing defines a fluid communication channel 21+13 extending substantially axially from an interior surface of the membrane towards the distal end (as seen in Fig 9); and a filter 22 disposed at the distal end of the housing (as seen in Fig 9), the filter being configured to allow a passage of air (Para 29).
Re claim 2, in both embodiments, Kakinoki disclose that the filter comprises a hydrophobic fluid contact surface (facing left in both Fig 3 and Fig 9), wherein the fluid contact surface is characterized by hydrophobic properties (Para 30).
Re claim 3, in both embodiments, Kakinoki disclose that the membrane is configured to be penetrable by a needle creating an opening in the membrane allowing fluid communication between the needle and the fluid communication channel (in the first embodiment, one of ordinary skill in the art would recognize that a needle could be inserted through openable/closable slit 20c of disc portion 20a, thus “penetrating” the membrane and “creating an opening” in the membrane; this is seen in Fig 9 and described in Para 56,57 for the second embodiment), and wherein the fluid communication channel is partially defined by the interior surface of the membrane (in the first embodiment, the “interior surface” is right-facing surface of disc portion 20a and the radially-inward facing surface of tube portion 20b; in the second embodiment, the “interior surface” is the right-facing surface of the membrane 50).  
Re claim 4, in both embodiments, Kakinoki discloses that the fluid communication channel further comprises a fluid chamber 13, the fluid chamber being configured to retain liquid (Para 29).
Re claim 5, in both embodiments, Kakinoki discloses that the fluid communication channel extends substantially axially away from the interior surface of the membrane towards the distal end of the housing (as seen in both Fig 3 and Fig 9, the fluid communication channel 13 is distal to and along the same longitudinal axis as the interior surface of the membrane 20/50 and, thus, “extends substantially axially away from” the interior surface); and wherein the fluid communication channel terminates at the fluid contact surface of the filter (as seen in Fig 3,9).  
Re claim 6, in both embodiments, Kakinoki discloses that the housing further comprises: a connector (in the first embodiment, the “connector” is 12; in the second embodiment, the “connector” is 12+41); and a retaining cap 11+14, the retaining cap being detachably coupled to the connector (Para 23 discloses that housing portions 11 and 12 are connected via “press fit” which is known to be able to be separated when subjected to enough force, thus they are “detachable coupled”), wherein the filter is disposed at the distal end of the retaining cap (as seen in Fig 3 and 9, the filter 22 is within the distal half of the retaining cap and, thus, is “at a distal end” since the phrase “distal end” is not required to mean the distal-most end), the filter being configured to allow a passage of air (Para 29).  
Re claim 7, in both embodiments, Kakinoki discloses that the membrane is configured to elastically deform and seal the opening upon retraction of the needle from the priming device (Para 28; Para 55).
Re claim 8, in both embodiments, Kakinoki discloses that the membrane is configured with a membrane thickness such that the membrane seals the opening upon retraction of the needle (Para 28; Para 55).  
Re claim 9, in the second embodiment, Kakinoki discloses that the fluid communication channel further comprising: a first passage (labeled in Fig A below), the first passage being partially defined by the interior surface of the membrane (as seen in Fig 9 and Fig A below, the first passage begins at the interior surface of the membrane and, therefore, is “partially defined” by the interior surface); and a second passage (labeled in Fig A below), the second passage extending substantially axially from the first passage towards the distal end of the housing (as seen in Fig 9, the second passage extends distally from the first passage and along the same longitudinal axis), and wherein the second passage is defined by an interior surface (labeled as “ISconnector” in annotated Fig A below) of the connector and by a distal end (labeled as “DEconnector” in annotated Fig A below) of the connector (as seen in Fig A below).   

    PNG
    media_image1.png
    533
    416
    media_image1.png
    Greyscale


Re claim 10, in the second embodiment, Kakinoki discloses that the fluid communication channel further comprises: a third passage 13 extending from the second passage (as seen in Fig 9 and Fig A above), the third passage being at least partially defined by an interior surface (labeled as “IScap” in annotated Fig A above) of the retaining cap (as seen in Fig A above).  
Re claim 11, in the second embodiment, Kakinoki discloses that the filter 22 is disposed at the retaining cap (as seen in Fig 9), and wherein the third passage terminates in the filter (as seen in Fig 9).  
Re claim 12, in the second embodiment, Kakinoki discloses an adaptor 2 (Fig 1; Para 56 discloses that infusion line 2 comprises tube 5 and needle 51) having an adaptor distal end (to the right in Fig 9), wherein the proximal end of the priming device and the adaptor distal end are configured to provide a detachably affixed coupling (as seen in Fig 9), and wherein fluid communication is established between an interior of the adaptor and the fluid communication channel of the priming device by the detachably affixed coupling (Para 56,57).  
Re claim 13, in the second embodiment, Kakinoki discloses that the adaptor comprises a needle, the needle being disposed to pierce through the membrane in the course of the detachably affixed coupling (Para 56,57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinoki (WO 2014/132293) in view of Sanders (PG PUB 2018/0200147).
Re claims 14 and 15, in the second embodiment, Kakinoki disclose all the claimed features except that the adaptor further comprises a sealing element, the sealing element abutting the membrane forming a fluid seal therebetween in the course of the detachably affixed coupling (as required by claim 14), wherein the needle is configured to pierce through both the sealing element and the membrane in the course of the detachably affixed coupling (as required by claim 15). Sanders, however, teaches providing an adaptor 150 (Fig 25-27; it is noted that all reference characters cited below refer to Fig 26 unless otherwise noted) with a needle 28 (seen but not labeled in Fig 26, labeled in Fig 27; comparable to needle 51 of Kakinoki) and a sealing element 34 that is arranged to abut a membrane 94 (as seen in Fig 27) located at a proximal end of a housing 102 of a device 152 (comparable to how membrane 50 is located at the proximal end of Kakinoki’s housing 12+41+11+14) such that the sealing element and the membrane form a fluid seal therebetween in the course of a detachably affixed coupling (Para 74), wherein the needle is configured to pierce through both the sealing element and the membrane in the course of the detachably affixed coupling (as seen in Fig 27) for the purpose of ensuring a leak-free connection during fluid transfer (Para 74). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kakinoki to include the adaptor with a sealing element, as taught by Sanders, for the purpose of ensuring a leak-free connection during fluid transfer (Para 74).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783